Judgment, Supreme Court, New York County (Daniel P FitzGerald, J.), rendered October 4, 2001, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of six years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]).
The credible evidence disproved defendant’s justification defense beyond a reasonable doubt. Contrary to defendant’s *325argument, the disinterested eyewitness saw the entire altercation and totally refuted defendant’s claim of self-defense. Furthermore, the jury could infer from defendant’s conduct that he intended to cause serious physical injury (see People v Steinberg, 79 NY2d 673, 685 [1992]).
The element of serious physical injury was established by evidence that defendant stabbed the victim in the chest, which caused him to be hospitalized for four days, during which time a large quantity of blood was drained from the his chest cavity, and which wound also caused permanent scars (see Penal Law § 10.00 [10]; People v Rodriguez, 2 AD3d 284, 285 [2003]). Furthermore, the medical expert testified that, if left untreated, a wound such as the one the victim sustained would have created a substantial risk of death (see e.g. People v Gordon, 257 AD2d 533 [1999], lv denied 93 NY2d 899 [1999]). The doctor’s testimony about the risk of death was not conjectural (see People v Fullard, 233 AD2d 757, 759 [1996], lv denied 89 NY2d 1092 [1997]; People v Ross, 125 AD2d 422 [1986], lv denied 69 NY2d 833 [1987]). Similarly, the court’s charge that serious physical injury includes physical injury which, if left untreated, creates a substantial risk of death was a correct statement of the law and was warranted by the evidence. Concur—Tom, J.P., Andrias, Saxe, Sullivan and Marlow, JJ.